EXHIBIT 10.2

CARNIVAL CORPORATION

AMENDED AND RESTATED

2001 OUTSIDE DIRECTOR STOCK PLAN

(Adopted by the Board of Directors on February 16, 2001 and approved by the
shareholders on April 17, 2001, effective as of January 1, 2001, amended by the
Board of Directors on October 8, 2001, further amended by the Board of Directors
on July 19, 2004, January 18, 2005, October 16, 2007, January 15, 2008 and
further amended by the Board of Directors December 17, 2008)

1. Purpose.

The purpose of the Plan is to promote the interests of the Combined Group by
strengthening the Combined Group’s ability to attract and retain the services of
experienced and knowledgeable non-executive directors and by encouraging such
directors to acquire an increased proprietary interest in the Combined Group and
more closely align the interests of such directors with those of the Combined
Group’s shareholders.

The Plan provides for granting of Restricted Stock Awards and Restricted Stock
Unit Awards.

2. Definitions.

The following definitions shall be applicable throughout the Plan.

(a) “Affiliate” means (i) any entity that directly or indirectly is controlled
by, controls or is under common control with the Company or Carnival plc, and
(ii) to the extent provided by the Committee, any entity in which the Company or
Carnival plc has a significant equity interest.

(b) “Award” means, individually or collectively, any Restricted Stock Award or
Restricted Stock Unit Award.

(c) “Award Agreement” means a Restricted Stock agreement or Restricted Stock
Unit agreement.

(d) “Board” means the Board of Directors of the Company.

(e) “Carnival plc” means the entity previously known as P&O Princess Cruises
plc, a public limited company incorporated under the laws of England and Wales,
and any successor thereto.

(f) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

(g) “Committee” means the Compensation Committee of the Board.

(h) “Common Stock” means the common stock, par value $0.01 per share, of the
Company and any stock into which such common stock may be converted or into
which it may be exchanged.

(i) “Combined Group” means the Company and Carnival plc and any successor
thereto.



--------------------------------------------------------------------------------

(j) “Company” means Carnival Corporation, a corporation organized under the laws
of the Republic of Panama, and any successor thereto.

(k) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Award Agreement.

(l) “Disability mean a Participant’s total disability as defined below and
determined in a manner consistent with Code Section 409A and the regulations
thereunder:

The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

A Participant will be deemed to have suffered a Disability if determined to be
totally disabled by the Social Security Administration. In addition, the
Participant will be deemed to have suffered a Disability if determined to be
disabled in accordance with a disability insurance program maintained by the
Company, provided that the definition of disability applied under such
disability insurance program complies with the requirements of Code Section 409A
and the regulations thereunder.

(m) “Effective Date” means January 1, 2001.

(n) “Eligible Director” shall have the meaning assigned to it in Section 6.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Fair Market Value”, on a given date, means (i) if the Shares are listed on
a national securities exchange, the average of the highest and lowest sale
prices reported as having occurred on the primary exchange with which the Shares
are listed and traded on such date, or, if there is no such sale on that date,
then on the last preceding date on which such a sale was reported; (ii) if the
Shares are not listed on any national securities exchange but is quoted in the
Nasdaq National Market (“Nasdaq”) on a last sale basis, the average between the
high bid price and low ask price reported on the date prior to such date, or, if
there is no such sale on that date, then on the last preceding date on which a
sale was reported; or (iii) if the Shares are not listed on a national
securities exchange nor quoted in the Nasdaq on a last sale basis, the amount
determined by the Committee to be the fair market value based upon a good faith
attempt to value the Shares accurately and computed in accordance with
applicable regulations of the Internal Revenue Service.

(q) “Mature Shares” means Shares owned by a Participant which are not subject to
any pledge or security interest and have either been held by the Participant for
six months, previously acquired by the Participant on the open market or meet
such other requirements as the Committee may determine are necessary in order to
avoid an accounting earnings charge on account of the use of such Shares to pay
the Option Price or satisfy any applicable withholding obligation in respect of
an Option.

(r) “Option” means an Award granted under Section 8 prior to January 15, 2008.

(s) “Option Price” means the exercise price for an Option.

(t) “Pairing Agreement” means the Pairing Agreement, dated April 17, 2003, among
the Company, The Law Debenture Trust Corporation (Cayman) Limited, as trustee of
the Carnival plc Special Voting Trust, and Sun Trust Bank, as transfer agent, as
it may be amended from time to time.



--------------------------------------------------------------------------------

(u) “Participant” means each Eligible Director receiving an Award pursuant to
the Plan.

(v) “Plan” means this Carnival Corporation Amended and Restated 2001 Outside
Director Stock Plan.

(w) “Restricted Period” means, with respect to any Share of Restricted Stock or
any Restricted Stock Unit, the period of time during which such Award is subject
to restrictions set forth in Section 9 and the applicable Award Agreement.

(x) “Restricted Stock” means Shares issued or transferred to a Participant
subject to forfeiture and the other restrictions set forth in Section 9 and the
applicable Award Agreement.

(y) “Restricted Stock Award” means an Award of Restricted Stock granted under
Section 9.

(z) “Restricted Stock Unit” means a hypothetical investment equivalent to one
Share granted in connection with an Award made under Section 9.

(aa) “Restricted Stock Unit Award” means an Award of Restricted Stock Units
granted under Section 9.

(bb) “Securities Act” means the Securities Act of 1933, as amended.

(cc) “Share” means the aggregate of one share of Common Stock and one Trust
Share.

(dd) “Stock Option Agreement” means any agreement between the Company and a
Participant who has been granted an Option pursuant to Section 8 which defines
the rights and obligations of the parties thereto.

(ee) “Subsidiary” means any subsidiary of the Company as defined in
Section 424(f) of the Code.

(ff) “Trust Share” has the meaning assigned to it in the Pairing Agreement.

(gg) “Vested Unit” has the meaning assigned to it in Section 9(d).

3. Effective Date, Duration and Shareholder Approval.

(a) The Plan is effective as of the Effective Date, and the Plan was approved by
shareholders at a meeting held on April 17, 2001 in a manner intended to comply
with the shareholder approval requirements of the New York Stock Exchange. This
amendment and restatement shall be effective as of January 18, 2005, subject to
approval by the Company’s shareholders in a manner intended to comply with the
shareholder approval requirements of the New York Stock Exchange. The validity
of any and all Awards granted after January 18, 2005 to Participants are
contingent upon approval of the January 18, 2005 amendment and restatement of
the Plan by the shareholders of the Company in a manner intended to comply with
the shareholder approval requirements of the New York Stock Exchange.



--------------------------------------------------------------------------------

(b) The expiration date of the Plan, on and after which no Awards may be granted
hereunder, shall be January 1, 2011; provided, however, that the administration
of the Plan shall continue in effect until all matters relating to Awards
previously granted have been settled.

4. Administration.

(a) The Plan shall be administered by the Committee. A majority of the Committee
will constitute a quorum and the acts of a majority of the members present at
any meeting at which a quorum is present, or acts approved in writing by all
members of the Committee without a meeting, will be acts of the Committee.

(b) Subject to the express provisions of the Plan, the Committee shall have
plenary authority to interpret the Plan, to prescribe, amend and rescind the
rules and regulations relating to it and to make all other determinations deemed
necessary and advisable for the administration of the Plan. No member of the
Committee shall be liable for anything done or omitted to be done by him or by
any other member of the Committee in connection with the Plan, except for his
own willful misconduct or gross negligence. All decisions which are made by the
Committee with respect to interpretation of the terms of the Plan and with
respect to any questions or disputes arising under the Plan shall be final and
binding on the Company and the participants, their heirs or beneficiaries. The
Committee shall not be empowered to take any action, whether or not otherwise
authorized under the Plan, which would result in any Eligible Director failing
to qualify as a “disinterested person.”

5. Shares Subject to Awards.

(a) Subject to the adjustment provisions of Section 10(e), the aggregate number
of Shares in respect of which Awards may be granted under the Plan shall not
exceed 1,000,000.

(b) Shares shall be deemed to have been used in settlement of Awards whether or
not they are actually delivered. In the event any Award shall be surrendered,
terminate, expire, be forfeited or be cancelled for any reason whatsoever
without the Participant having benefited therefrom, the number of Shares no
longer subject thereto shall thereupon be released and shall thereafter be
available for new Awards under the Plan. For purposes of the foregoing sentence,
a Participant shall not be deemed to have received any “benefit” in the case of
forfeited Restricted Stock Awards by reason of having enjoyed voting rights and
dividend rights prior to the date of forfeiture.

(c) Shares delivered by the Company in settlement of Awards may be authorized
and unissued Shares or Shares held in the treasury of the Company or purchased
on the open market or by private purchase.

(d) There shall be reserved at all times for sale under the Plan a number of
Shares, of either authorized and unissued Shares, Shares held in the Company’s
treasury, or both, equal to the maximum number of shares in respect of which
Awards may be granted under the Plan.

6. Participation in Plan. Each member of the Company’s Board of Directors who is
not otherwise an employee of the Company or any Affiliate or subsidiary of the
Company within the meaning of the Employee Retirement Income Security Act of
1974 (an “Eligible Director”) shall be eligible to participate in the Plan. A
director who is an employee and who retires or resigns from employment with the
Company and/or its Affiliates, but remains an Eligible Director of the Company,
shall become eligible to participate in the Plan in accordance with Section 7,
effective as of the first annual meeting of shareholders held after his
termination of employment.



--------------------------------------------------------------------------------

7. Annual Award Grants. Each Eligible Director shall receive upon initial
election to office by the shareholders and thereafter annually on the date of
the Company’s annual meeting of shareholders at which such Eligible Director is
re-elected to office, or on any other date properly approved pursuant to this
Section 7, an Award of a total of 2,500 Shares of Restricted Stock or Restricted
Stock Units. An Award may be composed of Restricted Stock, Restricted Stock
Units or a combination thereof, at the discretion of the Committee which
discretion shall be exercised not later than the Date of Grant of such Award.
The Board may authorize a Date of Grant other than the date of the Company’s
annual meeting of shareholders, provided, that Awards granted to each
Participant do not exceed 2,500 Shares in any given calendar year.

8. Terms of Options. The terms of this Section 8 shall apply to Options granted
prior to January 15, 2008.

(a) Manner of Exercise and Form of Payment.

(i) An Option granted under the Plan shall be deemed exercised when the person
entitled to exercise the Option (a) delivers written notice to the Company at
its principal business office, directed to the attention of its Secretary, of
the decision to exercise, specifying the number of shares with respect to which
the option is exercised and the price per share designated in the Stock Option
Agreement, (b) concurrently tenders to the Company full payment for the Shares
to be purchased pursuant to such exercise, and (c) complies with such other
reasonable requirements as the Committee establishes pursuant to Section 8 of
the Plan.

(ii) Full payment for Shares purchased by the Participant shall be made at the
time of any exercise, in whole or in part, of an Option, and certificates for
such Shares shall be delivered to the Participant as soon thereafter as is
reasonably possible. No Shares shall be transferred to the Participant until
full payment therefor has been made and the Participant shall have none of the
rights of a shareholder with respect to any Shares subject to an Option until a
certificate for such shares shall have been issued and delivered to the
Participant. Such payment shall be made in cash or by check or by money order
payable to the Company, in each case payable in U.S. currency. In the
Committee’s discretion, such payment may be made by delivery of Mature Shares
having a Fair Market Value (determined as of the date of the Option is so
exercised in whole or in part), that, when added to the value of any cash, check
or money order satisfying the foregoing requirements, will equal the aggregate
purchase price.

(b) Termination of Board Membership.

(i) Death or Disability. Upon a Participant’s ceasing to be a member of the
Board due to death or Disability, all unvested Options shall immediately vest
and become exercisable and all vested Options shall continue to be exercisable
by the Participant or his estate, as applicable, until the earlier to occur of
(i) the original expiration date of such Option, and (ii) one year from such
cessation.

(ii) Other Termination. Except as provided in the proviso to this Section, upon
a Participant’s ceasing to be a member of the Board for any reason other than
death or Disability, all unvested Options shall continue to vest in accordance
with their initial terms, and all vested Options shall continue to be
exercisable until the original expiration date of such Option; provided,
however, that if the Participant ceases to be a member of the Board prior to
serving in such capacity for one year, all of such Participant’s Options shall
immediately expire upon such termination.



--------------------------------------------------------------------------------

9. Restricted Stock and Restricted Stock Units.

(a) Awards of Restricted Stock and Restricted Stock Units.

(i) Each Participant granted a Restricted Stock Award shall execute and deliver
to the Company a Restricted Stock agreement with respect to the Restricted Stock
setting forth the restrictions and other terms and conditions applicable to such
Restricted Stock including the Restricted Period set forth in Section 9(c). If
the Committee determines that the Restricted Stock shall be held in escrow
rather than delivered to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (A) an escrow agreement satisfactory to the Committee
and (B) the appropriate blank stock powers with respect to the Restricted Stock
covered by such agreement. If a Participant shall fail to execute an agreement
evidencing an Award of Restricted Stock and, if applicable, an escrow agreement
and stock powers, the Award shall be null and void. Subject to the restrictions
set forth in Section 9(b) and Section 9(c), the Participant generally shall have
the rights and privileges of a stockholder as to such Restricted Stock,
including the right to vote such Restricted Stock. At the discretion of the
Committee, cash dividends and stock dividends with respect to the Restricted
Stock may be either currently paid to the Participant or withheld by the Company
for the Participant’s account, and interest may be credited on the amount of
cash dividends withheld at a rate and subject to such terms as determined by the
Committee. To the extent applicable, the cash dividends or stock dividends so
withheld by the Committee and attributable to any particular share of Restricted
Stock (and earnings thereon, if applicable) shall be distributed to the
Participant upon the release of restrictions on such share and, if such share is
forfeited, the Participant shall have no right to such cash dividends, stock
dividends or earnings.

(ii) Upon the grant of an Award of Restricted Stock, the Committee shall cause a
stock certificate registered in the name of the Participant to be issued and, if
it so determines, deposited together with the stock powers with an escrow agent
designated by the Committee. If an escrow arrangement is used, the Committee may
cause the escrow agent to issue to the Participant a receipt evidencing any
stock certificate held by it registered in the name of the Participant.

(iii) The terms and conditions of a grant of Restricted Stock Units shall be
reflected in a written Restricted Stock Unit agreement. No Shares shall be
issued at the time an Award of Restricted Stock Units is made, and the Company
will not be required to set aside a fund for the payment of any such Award. At
the discretion of the Committee, each Restricted Stock Unit (representing one
Share) awarded to a Participant may be credited with cash and stock dividends
paid by the Company in respect of one Share (“Dividend Equivalents”). As
provided in each Award, Dividend Equivalents may be either currently paid to the
Participant or withheld by the Company for the Participant’s account, and
interest may be credited on the amount of cash Dividend Equivalents withheld at
a rate and subject to such terms as determined by the Committee. Dividend
Equivalents credited to a Participant’s account and attributable to any
particular Restricted Stock Unit (and earnings thereon, if applicable) shall be
distributed to the Participant upon settlement of such Restricted Stock Unit
and, if such Restricted Stock Unit is forfeited, the Participant shall have no
right to such Dividend Equivalents.

(b) Restrictions; Forfeiture.

(i) Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Restricted Stock
agreement: (A) if an escrow arrangement is used, the Participant shall not be
entitled to delivery of the stock certificate; and (B) the Shares shall be
subject to the restrictions on transferability set forth in the applicable
Restricted Stock agreement. Restricted Stock awarded to a Participant who has
not been a member of the Board for at least one year at the time of such award
shall be forfeited, and the applicable stock certificates returned to the
Company, if the Participant ceases to be a member of the Board for any reason
other than death or Disability prior to the one-year anniversary of his or her
initial election to the Board. In the event of such a forfeiture, all rights of
the Participant to such Restricted Stock, and as a shareholder in respect
thereof, shall terminate without further obligation on the part of the Company.



--------------------------------------------------------------------------------

(ii) Restricted Stock Units awarded to any Participant who has not been a member
of the Board for at least one year at the time of such award shall be forfeited,
and all rights of the Participant to in respect thereof, shall terminate without
further obligation on the part of the Company if the Participant ceases to be a
member of the Board for any reason other than death or Disability prior to the
one-year anniversary of his or her initial election to the Board. Restricted
Stock Units shall be subject to such other terms and conditions as may be set
forth in the applicable Restricted Stock Unit agreement.

(iii) The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Stock Award or Restricted
Stock Unit Award, such action is appropriate.

(c) Restricted Period. The Restricted Period of Restricted Stock Awards and
Restricted Stock Unit Awards granted to any Participant shall commence on the
Date of Grant and shall expire as to one-hundred percent (100%) of the
Restricted Stock or Restricted Stock Units, as applicable, subject thereto on
each of third anniversary of the Date of Grant whether or not such Participant
continues to be a member of the Board; provided, however, that upon a
Participant’s ceasing to be a member of the Board due to death or Disability,
the Restricted Period shall expire as to one hundred percent (100%) of the
Shares subject thereto.

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units.

(i) Upon the expiration of the Restricted Period with respect to any Shares
covered by an Award of Restricted Stock which has not been forfeited in
accordance with the second sentence of Section 9(b)(i), the restrictions set
forth in this Section 9 and the Restricted Stock agreement shall be of no
further force or effect with respect to shares of Restricted Stock which have
not then been forfeited. If an escrow arrangement is used, upon such expiration,
the Company shall deliver to the Participant, or his beneficiary, without
charge, the stock certificate evidencing the shares of Restricted Stock with
respect to which the Restricted Period has expired (to the nearest full share)
and any cash dividends or stock dividends credited to the Participant’s account
with respect to such Restricted Stock and the interest thereon, if any.

(ii) Upon the expiration of the Restricted Period with respect to any Restricted
Stock Units covered by a Restricted Stock Unit Award which has not been
forfeited in accordance with Section 9(b)(ii), the Company shall deliver to the
Participant, or his beneficiary, without charge, one Share for each Restricted
Stock Unit with respect to which the Restricted Period has expired (“Vested
Unit”) and cash equal to any Dividend Equivalents credited with respect to each
such Vested Unit in accordance with Section 9(a)(iii) hereof and the interest
thereon, if any; provided, however, that, if explicitly provided in the
applicable Restricted Stock Unit agreement, the Committee may, in its sole
discretion, elect to pay cash or part cash and part Shares in lieu of delivering
only Shares for Vested Units. If a cash payment is made in lieu of delivering
Shares, the amount of such payment shall be equal to the Fair Market Value of
the Shares as of the date on which the Restricted Period lapsed with respect to
such Vested Unit.

(e) Stock Restrictions. Each certificate representing Restricted Stock awarded
under the Plan shall bear a legend substantially in the form of the following
until the lapse of all restrictions with respect to the Shares subject to the
Award as well as any other information the Company deems appropriate:



--------------------------------------------------------------------------------

Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the Carnival Corporation Amended and Restated 2001
Outside Director Stock Plan and a Restricted Stock Agreement, dated as of
                    , between Carnival Corporation and                     .
Copies of such Plan and Agreement are on file at the offices of Carnival
Corporation.

Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.

10. General.

(a) Nontransferability of Awards. No Award or any right evidenced thereby shall
be transferable in any manner other than by will or the laws of descent and
distribution, and, during the lifetime of a Participant, only the Participant
(or the Participant’s court-appointed legal representative) may exercise an
Option. In the Committee’s discretion, an Award may be transferred pursuant to a
“qualified domestic relations order,” as defined in section 414(p) of the Code
or any similar domestic relations order enforceable in the jurisdiction in which
such Participant resides.

(b) Rights of Participant. Neither the Participant nor the Participant’s
executor or administrator shall have any of the rights of a shareholder of the
Company with respect to the Shares subject to an Option until certificates for
such Shares shall actually have been issued upon the due exercise of such
Option. No adjustment shall be made for any regular cash dividend for which the
record date is prior to the date of such due exercise and full payment for such
Shares has been made therefor.

(c) Right To Terminate Relationship. Nothing in the Plan or in any Award shall
confer upon any Participant the right to continue to serve as a director of the
Company.

(d) Nonalienation of Benefits. No right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, hypothecation, pledge,
exchange, transfer, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, hypothecate, pledge, exchange, transfer, encumber or
charge the same shall be void. To the extent permitted by applicable law, no
right or benefit hereunder shall in any manner be liable for or subject to the
debts, contracts, liabilities or torts of the person entitled to such benefits.

(e) Adjustment Upon Changes in Capitalization, etc.

(i) Awards granted under the Plan, any Award Agreements, and the maximum number
of Shares subject to all Awards stated in Section 5(a) shall be subject to
adjustment or substitution, as determined by the Committee in its sole
discretion, as to the number, price or kind of a share of stock or other
consideration subject to such Awards or as otherwise determined by the Committee
to be equitable in the event of any stock split, stock dividend, stock change,
reclassification, an unpairing of the shares of Common Stock from the Trust
Shares, recapitalization or combination of shares which changes the character or
amount of Shares (x) in the case of Options, prior to exercise of any portion of
an Option theretofore granted under the Plan, such that such option, to the
extent that it shall not have been exercised, shall entitle the Participant (or
the Participant’s executor or administrator) upon its exercise to receive in
substitution therefor such number and kind of shares as the Participant would
have been entitled to receive if the Participant had actually owned the Shares
subject to such Option at the time of the occurrence of such change; provided,
however, that if the change is of such a nature that the Participant, upon
exercise of the Option, would receive property other than shares of stock the
Committee shall make an appropriate adjustment in the Option to provide that the
Participant (or the Participant’s executor or administrator) shall acquire upon
exercise only shares of stock of such number and kind as the Committee, in its
sole judgment, shall deem equitable; and, provided further, that any such
adjustment shall be made so as to conform to the requirements of section 424(a)
of the Code; and (y) in the case of Restricted Stock and Restricted Stock Units,
occurring after the Date of Grant of any such Awards.



--------------------------------------------------------------------------------

(ii) In the event that any transaction (other than a change specified in the
preceding paragraph) described in section 424(a) of the Code affects the Shares
subject to any unexercised Option or subject to any Award with respect to which
the Restricted Period has not expired, the Board of Directors of the surviving
or acquiring corporation shall make such similar adjustment as is permissible
and appropriate. If any such change or transaction shall occur, the number and
kind of Shares for which Awards may thereafter be granted under the Plan shall
be adjusted to give effect thereto.

(f) Purchase for Investment. Whether or not the Options and Shares covered by
the Plan have been registered under the Securities Act of 1933, each person
exercising an Option under the Plan may be required by the Company to give a
representation in writing that such person is acquiring such Shares for
investment and not with a view to, or for sale in connection with, the
distribution of any part thereof. The Company will endorse any necessary legend
referring to the foregoing restriction upon the certificate or certificates
representing any Shares issued or transferred to the Participant upon the
exercise of any Option granted under the Plan.

(g) Form of Agreements with Participants. Each Award granted pursuant to the
Plan shall be in writing and shall have such form, terms and provisions, not
inconsistent with the provisions of the Plan, as the Committee shall provide for
such Award. Each Participant shall be notified promptly of such grant, and an
Award shall be promptly executed and delivered by the Company and the
Participant.

(h) Termination and Amendment of Plan and Awards.

(i) Unless the Plan shall theretofore have been terminated as hereinafter
provided, Awards may be granted under the Plan at any time, and from time to
time, prior to the tenth anniversary of the Effective Date, on which date the
Plan will expire, except as to Awards then outstanding under the Plan. Such
Awards shall remain in effect until they have been exercised, have expired or
have been canceled.

(ii) The Board, without further approval of the Company’s shareholders, may
terminate, modify or amend this Plan at any time and from time to time in such
respects as the Board may deem advisable, subject to any shareholder or
regulatory approval required by law or the New York Stock Exchange; provided,
that any such amendment shall comply with the applicable requirements for
exemption (to the extent necessary) under Rule 16b-3 under the Exchange Act.

(iii) No termination, modification or amendment of the Plan, without the consent
of the Participant, may adversely affect the rights of such person with respect
to such Award. With the consent of the Participant and subject to the terms and
conditions of the Plan, the Committee may amend outstanding Award agreements
with any Participant.

(iv) Notwithstanding the above, without shareholder approval, the Committee may
not take any action that results in the “repricing” of any Option granted under
the Plan. For purposes of this Section 10(h)(iv), a “repricing” means any of the
following (or any other action that has the same effect of any of the
following): (a) amending or modifying the terms of an Option after the Date of
Grant in a manner that reduces the Option Price of such Option; (b) any other
action that would either (A) be reportable on the Company’s proxy statement as
Options which have been “repriced” (as such term is used in Item 402 of
Regulation S-K promulgated under the Exchange Act) or (B) results in an Option
being considered repriced under generally accepted accounting principles; or
(c) canceling an Option at time when its Option Price is equal to or less than
the Fair Market Value of the Shares subject to the Option, in exchange for
another Option, Restricted Stock Award, Restricted Stock Unit Award, or any
other equity-based award. A cancellation and exchange described in clause (c) of
the preceding sentence will be considered a “repricing” regardless of whether
(A) the Option, Restricted Stock Award, Restricted Stock Unit Award, or other
equity-based award is delivered simultaneously with the cancellation of the
Option, (B) it is reportable as a repricing in the Company’s proxy statement or
under generally accepted accounting principles, or (C) the cancellation of the
Option was voluntary on the part of the Participant.



--------------------------------------------------------------------------------

(i) Government and Other Regulations. The obligation of the Company with respect
to Awards granted under the Plan shall be subject to all applicable laws, rules
and regulations and such approvals by any governmental agency as may be
required, including, without limitation, the effectiveness of any registration
statement required under the Securities Act, the rules and regulations of any
securities exchange on which the Shares may be listed.

(j) Withholding. A Participant may be required to pay to a member of the
Combined Group or any Affiliate, and each member of the Combined Group or any
Affiliate shall have the right and is hereby authorized to withhold from any
Shares or other property deliverable under any Award or from any compensation or
other amounts owing to a Participant the amount (in cash, Shares or other
property) of any required tax withholding in respect of an Award, its exercise,
or any payment or transfer under an Award or under the Plan and to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.

(k) Separability. If any of the terms or provision of the Plan conflict with the
requirements of Rule 16b-3 under the Exchange Act, then such terms or provisions
shall be deemed inoperative to the extent they so conflict with the requirements
of Rule 16b-3.

(i) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Florida without regard to the principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Florida.